In a proceeding to stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated April 24,1995, which denied the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
Counsel for the respondent has advised this Court, upon information and belief, that the appellant objected to one or more of the arbitrators proposed by the American Arbitration Association after the appellant’s motion for a stay had been denied. The appellant’s participation in the arbitration process operates as a forfeiture of its right to apply to the Supreme Court for a pre-arbitration stay (see, CPLR 7503; Matter of National Cash Register Co. [Wilson], 8 NY2d 377) and of its right to appellate review of the judgment of the Supreme Court which denied its application for such relief (see, Matter of Beagle [MVAIC], 19 NY2d 834; Matter of Nationwide Mut. Ins. Co. v Rothbart, 220 AD2d 509; Matter of State Farm Mut. Auto. Ins. Co. v Blumen, 221 AD2d 548 ; cf., Town of Mamaroneck v Byron Elec. Co., 148 AD2d 458; Matter of Country-Wide Ins. Co. [Leff], 78 AD2d 830). Mangano, P. J., Miller, Altman and Friedmann, JJ., concur.